Name: Commission Regulation (EEC) No 933/83 of 20 April 1983 amending for the fifth time Regulation (EEC) No 2192/82 laying down detailed rules for the application of the special measures for peas and field beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 4 . 83 Official Journal of the European Communities No L 102/25 COMMISSION REGULATION (EEC) No 933/83 of 20 April 1983 amending for the fifth time Regulation (EEC) No 2192/82 laying down detailed rules for the application of the special measures for peas and field beans Articles 4 and 5 of that Regulation ; whereas applica ­ tion by the Member States of certain of the delivery declaration requirements continues to give rise to diffi ­ culties ; whereas the period during which the Member States may make derogations from Articles 4 and 5 should therefore be extended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, HAS ADOPTED THIS REGULATION : Article 1 Article 15 (3) of Regulation (EEC) No 2192/82 is hereby repealed by the following : '3 . Until 30 June 1983 Member States may make derogations from Articles 4 and 5, as far as necessary. Member States shall forthwith inform the Commission of any measures which they take pursuant to this paragraph.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1983 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas and field beans ('), and in particular Article 3 (7) thereof, Whereas Article 4 of Commission Regulation (EEC) No 2192/82 (2), as last amended by Regulation (EEC) No 575/83 (3), lays down the information to be included in the delivery declaration ; Whereas Article 15 of Council Regulation (EEC) No 2036/82 (4), provides that should transitional measures prove necessary in order to facilitate the changeover from the existing system to the system provided for in that Regulation , such measures are to be adopted in accordance with the procedure laid down in Article 12 of Council Regulation (EEC) No 1117/78 (*), as last amended by Regulation (EEC) No 1433/82 (6), and apply solely during the period required to facilitate the changeover ; Whereas Article 15 (3) of Regulation (EEC) No 2192/82 allowed Member States, until 31 December 1982, to make derogations where necessary from This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 April 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 162, 12. 6 . 1982, p . 28 . I1) OJ No L 233, 7 . 8 . 1982, p . 5 . (3) OJ No L 69, 15 . 3 . 1983, p . 8 . (&lt;) OJ No L 219, 28 . 7. 1982, p . 1 . 0 OJ No L 142, 30 . 5 . 1978 , p . 1 . ( «) OJ No L 162, 12. 6 . 1982, p . 32.